BUFFINGTON, Circuit Judge.
This ease involves two questions: (1) The refusal of the court below to remand the case to the state court; (2) the action of the court in vacating a rule to show eause why receivers should not be appointed and in vacating the receivership.
As to the first question, the court found, as a fact, that the complainant ivas a resident and citizen of New Jersey, the defendant a corporation organized under the laws of New York, and the amount in controversy was in excess of S3,000. From a refusal to remand, no appeal lies to this court (see Bender v. Pennsylvania Co., 148 U. S. 502, 13 S. Ct. 640, 37 L. Ed. 537, but, waiving that question, we may say we agree with the court’s findings and its order so refusing to remand.
Aa to the second question, the court found “that the New York corporation neither owns property nor does business in the state of New Jersey, and that under those circumstances, there is nothing' for a New Jersey receiver to take under his charge”; adding, “I must give expression to a sense of poignant regret that the complainant herein should have been advised that his safety as a stockholder demanded such a cause of action as ho has lodged against the defendant corporation — a course which has perilously jeopardized, not only Ms own security, but that of 7,000 other stockholders, great and small.”
We agree with the conclusions, actions, and expressions of opinion of the court below, and its order vacating the rule to show cause and discharging the receiver is therefore affirmed